Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into effective
as of April 4, 2016 (the “Effective Date”), by and between John S. Clendening
(the “Executive”) and Blucora, Inc. (the “Company”).

RECITALS

WHEREAS, the Board of Directors of the Company desires to employ the Executive
as the President and Chief Executive Officer of the Company and the Executive
desires to serve in such capacity;

NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
herein, the employment of the Executive by the Company, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Certain Definitions

(a) “Base Salary” has the meaning set forth in Section 5(a).

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means: (i) the Executive’s conviction of, or plea of guilty or nolo
contendere to, a misdemeanor involving dishonesty, wrongful taking of property,
immoral conduct, bribery or extortion or any felony; (ii) willful material
misconduct by the Executive in connection with the business of the Company;
(iii) the Executive’s continued and willful failure to perform substantially his
responsibilities to the Company under this Agreement, after written demand for
substantial performance has been given by the Board that specifically identifies
how the Executive has not substantially performed his responsibilities; (iv) the
Executive’s willful disclosure of confidential information or other willful
material breach of this Agreement, including the Supplementary Terms of
Employment (Exhibit B hereto); (v) the Executive’s willful and material fraud or
dishonesty against the Company; (vi) the Executive’s willful and material breach
of the Company’s written code of conduct and business ethics or other material
written policy, procedure or guideline in effect from time to time (provided
that the Executive was given access to a copy of such policy, procedure or
guideline prior to the alleged breach) relating to personal conduct; or
(vii) the Executive’s willful attempt to obstruct or willful failure to
cooperate with any investigation authorized by the Board or any governmental or
self-regulatory entity. The cessation of employment of the Executive shall not
be deemed for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution to be duly adopted by a resolution approved by
a majority of the members of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of conduct
described in this Section 1(c); provided further that, with respect to
Section 1(c)(iii), the Board must give the Executive notice and 60 days to cure
the substantial nonperformance.



--------------------------------------------------------------------------------

For purposes of the definition of “Cause,” no act or failure to act, on the part
of the Executive, shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without the Executive’s reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. In determining whether the Executive’s acts or failures to act are
willful, relevant factors shall include whether the Executive was operating in
good faith at the direction of the Board or upon the advice of counsel for the
Company.

(d) “Change of Control” means the occurrence of any of the following after the
Effective Date:

(i) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (A) the Company or any subsidiary of the Company or
(B) any employee benefit plan of the Company or any subsidiary of the Company,
or any person or entity organized, appointed or established by the Company for
or pursuant to the terms of any such plan that acquires beneficial ownership of
voting securities of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities;

(ii) consummation of a reorganization, merger or consolidation of the Company,
in each case, unless, following such transaction, all or substantially all the
individuals and entities who were the beneficial owners of outstanding voting
securities of the Company immediately prior to such transaction beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the company resulting from such transaction (including, without
limitation, a company that, as a result of such transaction, owns the Company or
all or substantially all the Company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such transaction of the outstanding voting securities of
the Company;

(iii) any sale or disposition by the Company, in one transaction or a series of
related transactions, of all or substantially all the Company’s assets;

(iv) a “Board Change” which, for purposes of this Agreement, shall have occurred
if a majority of the seats on the Board are occupied by individuals who were
neither (A) nominated by a majority of the Incumbent Directors nor (B) appointed
by directors so nominated (“Incumbent Director” means a member of the Board who
has been either (1) nominated by a majority of the directors of the Company then
in office or (2) appointed by directors so nominated, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board); or

(v) an approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

- 2 -



--------------------------------------------------------------------------------

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Company Transaction” means a Change of Control.

(g) “Disability” means the Executive’s inability to perform his employment
duties to the Company hereunder, with or without reasonable accommodation, for
180 days (in the aggregate) in any one-year period as determined by an
independent physician selected by the Company.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Good Reason” means the occurrence of any of the following without the
Executive’s express prior written consent: (i) a material reduction of or to the
Executive’s duties, title, responsibilities or reporting relationship; (ii) a
material reduction of the Executive’s Base Salary as in effect on the
Commencement Date or as may be increased from time to time; (iii) a material
reduction of the Executive’s Target Bonus; (iv) a material reduction in the kind
or level of employee benefits to which the Executive is entitled that occurs
within 12 months following a Company Transaction, unless similarly situated
employees also experience a reduction; (v) a requirement that the Executive
relocate his primary work location more than 25 miles from either Bellevue,
Washington or Irving, Texas or from any work location to which the Company
transfers the Executive during the course of his employment and to which such
transfer the Executive has consented; (vi) in connection with a Company
Transaction, the failure of the Company to assign this Agreement to a successor
to the Company or the failure of a successor to the Company to explicitly assume
and agree to be bound by this Agreement in a writing delivered to the Executive;
or (vii) a material breach of this Agreement by the Company.

Notwithstanding the foregoing, termination of employment by the Executive will
not be for Good Reason unless (x) the Executive delivers written notice to the
Company (the “Good Reason Notice”) of the existence of the condition which the
Executive believes constitutes Good Reason within 60 days of the initial
existence of such condition (which Good Reason Notice specifically identifies
such condition), (y) the Company fails to remedy such condition within 30 days
after the date on which it receives such notice (the “Good Reason Cure Period”),
and (z) the Executive actually terminates employment within 30 days after the
expiration of the Good Reason Cure Period.

(j) “Release” means a full release of claims against the Company substantially
in the form attached hereto as Exhibit A; provided, however, that
notwithstanding the foregoing, such Release is not intended to and will not
waive the Executive’s rights: (i) to indemnification pursuant to any applicable
provision of the Company’s Bylaws or Certificate of Incorporation, as amended,
pursuant to any written indemnification agreement between the Executive and the
Company, or pursuant to applicable law; (ii) to vested benefits or payments
specifically to be provided to the Executive under this Agreement or any Company
employee benefit plans or policies; or (iii) respecting any claims the Executive
may have solely by virtue of the Executive’s status as a stockholder of the
Company. The Release also shall not include claims that an employee cannot
lawfully release through execution of a general release of claims.

(k) “Section 409A” means Section 409A of the Code and the Treasury Regulations
and official guidance issued in respect of Section 409A of the Code.

 

- 3 -



--------------------------------------------------------------------------------

(l) “Target Bonus” has the meaning set forth in Section 5(b).

2. Duties and Scope of Employment

The Company shall employ the Executive in the position of President and Chief
Executive Officer. In addition, the Board shall appoint the Executive to the
Board upon commencement of the Executive’s employment and use its best efforts
to secure the Executive’s continued election to the Board. The Executive shall
report directly to the Board. The Executive will render such business and
professional services in the performance of the Executive’s duties, consistent
with the Executive’s position(s) within the Company, as shall be reasonably
assigned to the Executive at any time and from time to time by the Board. The
Executive will also serve on the Board without any compensation other than the
compensation the Executive is entitled to receive under this Agreement. The
Executive acknowledges that during the Agreement Term he is not eligible to
receive compensation for serving on the Board in his capacity as a director.

3. Obligations

While employed hereunder, the Executive will perform his duties ethically,
faithfully and to the best of the Executive’s ability and in accordance with law
and Company policy. The Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the express prior written approval of the Board; provided,
however, that notwithstanding anything to the contrary in the Company’s
Supplementary Terms of Employment attached hereto as Exhibit B, the Executive
may engage in charitable activities so long as such activities do not materially
interfere with the Executive’s responsibilities to the Company.

4. Agreement Term

Unless earlier terminated as provided herein, the term of this Agreement (the
“Agreement Term”) shall expire on April 3, 2019, unless the Company has provided
the Executive with written notice of non-extension not less than 90 days prior
to the end of the Agreement Term. If such notice of non-extension is timely
given, the Agreement Term shall not be further extended and shall terminate,
unless sooner terminated as provided herein, at the end of the business day of
the last day of the Agreement Term. If such timely notice of non-extension is
given by the Company for any reason other than for Cause or if no notice of
non-extension is given by the Company, then it shall be deemed a termination
without Cause effective upon the expiration of the Agreement Term.

5. Compensation and Benefits

(a) Base Salary. The Company agrees to pay the Executive a base salary (the
“Base Salary”) at an annual rate of not less than $500,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive’s Base Salary shall be subject to annual
review by the Board (or a committee thereof).

 

- 4 -



--------------------------------------------------------------------------------

(b) Annual Bonus. During the Agreement Term, the Executive shall be eligible to
participate in the Company’s bonus and other incentive compensation plans and
programs for the Company’s senior executives at a level commensurate with his
position. The Executive shall have the opportunity to earn an annual target
bonus (the “Target Bonus”) measured against criteria to be determined by the
Board (or a committee thereof) of at least 100% of Base Salary. The Executive’s
bonus amount for 2016 will be pro-rated to reflect the number of days of the
Executive’s employment in 2016 and will be no lower (but may be higher based on
actual performance) than the pro-rated amount of the Executive’s Target Bonus
(i.e., if the Executive is employed in 2016 for 75% of the year, the Executive’s
bonus will be at least $375,000 (75% of $500,000)). Further, except as required
by law, under no circumstances shall any payment to the Executive of the bonus
amount for 2016 be subject to recoupment by the Company under any clawback
policy of the Company. The criteria for the Executive’s bonus award shall be
determined by the Compensation Committee of the Board in consultation with the
Executive.

(c) Equity Awards. Executive will be granted an initial award of 500,000
restricted stock units (the “RSU Grant”) and an initial award of a nonqualified
stock option to purchase 1,000,000 shares of the Company’s common stock (the
“Option”). The RSU Grant and the Option shall be subject to the terms and
conditions of the Restricted Stock Unit Notice/Restricted Stock Unit Agreement
and the Nonqualified Stock Option Grant Notice/Stock Option Agreement,
respectively, and the Company’s 2015 Incentive Plan. Subject to the foregoing,
the Option will expire after seven years, and the Option and RSU Grant each will
vest 15% on the date of grant and 85%will vest one-third on the first
anniversary of the Effective Date and the remainder will vest ratably thereafter
on a semi-annual basis until the third anniversary of the Effective Date,
subject to Employee’s continued full-time employment by the Company on the
relevant vesting dates. In addition, beginning in 2017,the Executive will also
be eligible to participate in the Company’s long-term equity incentive program
extended to senior executives of the Company generally, subject to the terms and
conditions of such program as determined by the Board (or a committee thereof).

(d) Benefits. The Executive and his eligible dependents shall be eligible to
participate in the employee benefit plans that are available or that become
available to other employees of the Company, with the adoption or maintenance of
such plans to be in the discretion of the Company, subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of any committee administering such plan or program. Such
benefits shall include participation in the Company’s group medical, life,
disability, and retirement plans, and any supplemental plans available to senior
executives of the Company from time to time. The Company reserves the right to
change or terminate its employee benefit plans and programs at any time.

(e) Total Compensation. The target for the Executive’s total compensation will,
at a minimum, be the mid-point of the 50th to 75th percentile of the peer group
used by the Compensation Committee for determining executive compensation. For
purposes of this subsection (e) “total compensation” means Base Salary, Target
Bonus and the grant date fair value of the Executive’s long-term incentive
equity award. The Executive’s actual total compensation each year, including all
incentive equity awards, will be determined by the Compensation Committee in its
sole discretion based upon consideration of the total compensation target as
well as other factors.

 

- 5 -



--------------------------------------------------------------------------------

(f) Expenses. The Company shall reimburse the Executive for reasonable business
expenses incurred by the Executive in the furtherance of or in connection with
the performance of the Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

(g) Relocation Expenses. The executive shall be entitled to reimbursement for
reasonable relocation costs taking into account any temporary moves and final
relocation and including temporary housing costs and related incidental expenses
in an amount up to $135,000, grossed up so they are tax-neutral to the
Executive. The Executive shall undertake to complete his relocation by the end
of year 2016.

(h) Legal Fees. The Company shall reimburse the Executive for all reasonable
expenses incurred for legal services incurred in connection with the negotiation
and preparation of this Agreement in an amount up to $30,000.

6. Termination of Employment

(a) General Provisions. This Agreement and the Executive’s employment with the
Company may be terminated by either the Executive or the Company at will at any
time with or without Cause or Good Reason; provided, however, that the parties’
rights and obligations upon such termination during the Agreement Term shall be
as set forth in applicable provisions of this Agreement; and provided, further,
that Sections 6(c) and 6(d) provide for payments in the event of certain
terminations of employment. If the Executive’s employment terminates during the
term of this Agreement for any reason, the Executive shall promptly offer to
resign from the Board. The Nominating and Governance Committee shall consider
the appropriateness of continued Board service and will recommend to the Board
whether the resignation should be accepted. In addition, upon termination of the
Executive’s employment during the term of this Agreement for any reason, unless
otherwise requested by the Board, the Executive will be deemed to have resigned
as an officer of and from all other positions held at the Company and its
affiliates and subsidiaries, without any further action by the Executive, as of
the end of the Executive’s employment, and the Executive, at the Board’s
request, will execute any documents necessary to reflect his resignation.

(b) Any Termination by Company or Executive. In the event of any termination of
the Executive’s employment with the Company, whether by the Company or by the
Executive, (i) the Company shall pay the Executive any unpaid Base Salary due
for periods prior to the date of termination of employment (“Termination Date”);
(ii) the Company shall pay the Executive any unpaid bonus compensation pursuant
to Section 5(b), to the extent earned through the Termination Date; (iii) the
Company shall pay the Executive all of the Executive’s accrued and unused “paid
time off” (PTO), if any, through the Termination Date; and (iv) following
submission of proper expense reports by the Executive, the Company shall
reimburse the Executive for all expenses reasonably and necessarily incurred by
the Executive in connection with the business of the Company through the
Termination Date (collectively, the “Accrued Obligations”). The Accrued
Obligations shall be paid promptly upon termination and within the period of
time mandated by applicable law (but, in any event, within 30 days after the
Termination Date). The Accrued Obligations paid or provided pursuant to this
Section 6(b) shall be in addition to the payments and benefits, if any, to be
provided to the Executive upon his

 

- 6 -



--------------------------------------------------------------------------------

termination of employment pursuant to Section 6(c), 6(d), 6(e), or 6(f). Except
as expressly stated above or as required by law or this Agreement, the Executive
shall receive no further compensation in any form other than as set forth in
this Section 6(b).

(c) Termination by Company Without Cause or Good Reason Termination. If, other
than in connection with a Company Transaction as described in Section 6(d), the
Executive’s employment with the Company is terminated by the Company without
Cause or the Executive terminates employment with the Company for Good Reason
not in connection with a Company Transaction, then subject to Section 6(g), the
Executive shall receive in addition to payment of all Accrued Obligations the
following payments and benefits:

(i) a severance payment in an amount equal to the sum of (A) one and one-half
times the Executive’s Base Salary in effect as of the Termination Date and
(B) one and one-half times his then current annual Target Bonus amount (in each
case less applicable withholding taxes), which amount shall be payable in a
single lump sum on the first payroll date that is at least 60 days following the
Termination Date (but, in any event, by no later than March 15 of the calendar
year immediately following the calendar year that includes the Termination
Date), in accordance with Section 13(b)(ii); and

(ii) a lump-sum payment in an amount equal to (A) the monthly COBRA premium in
effect under the Company’s group health plan as of the Termination Date for the
coverage in effect under such plan for the Executive (and the Executive’s spouse
and dependent children) on such date multiplied by (B) 18, which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 13(b)(ii).

Notwithstanding any provision to the contrary in any Company equity compensation
plan or any outstanding equity award agreement, if, during the Agreement Term,
the Executive terminates employment with the Company under circumstances
described in this Section 6(c), there shall be no acceleration of vesting or
exercisability of any outstanding equity awards or extension of any option
post-termination exercise period.

For the avoidance of doubt, under no circumstances will the Executive be
entitled to payments and benefits under both this Section 6(c) and Section 6(d).

(d) Termination of Employment in Connection With a Company Transaction. If the
Company terminates the Executive’s employment without Cause or the Executive
terminates employment with the Company for Good Reason each in connection with a
Company Transaction, (1) on the day of or during the 12-month period immediately
following the consummation of a Company Transaction or (2) during the 2-month
period prior to the consummation of a Company Transaction but at the request of
any third party participating in or causing the Company Transaction or otherwise
in connection with the Company Transaction, then subject to Section 6(g), in
addition to payment of the Accrued Obligations, the Executive shall receive the
following payments and benefits:

(i) a severance payment in an amount equal to the sum of (A) two times the
Executive’s Base Salary in effect as of the Termination Date and (B) two times
his then current annual Target Bonus amount (in each case less applicable
withholding taxes), which amount shall be payable in a single lump sum on the
first payroll date that is at least 60 days following the Termination Date (but,
in any event, by no later than March 15 of the calendar year immediately
following the calendar year that includes the Termination Date), in accordance
with Section 13(b)(ii);

 

- 7 -



--------------------------------------------------------------------------------

(ii) a lump-sum payment in an amount equal to (A) the monthly COBRA premium in
effect under the Company’s group health plan as of the Termination Date for the
coverage in effect under such plan for the Executive (and the Executive’s spouse
and dependent children) on such date multiplied by (B) 18, which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 13(b)(ii); and

(iii) notwithstanding any provision to the contrary in any applicable equity
compensation plan (including, but not limited to, the Company’s 2015 Incentive
Plan) or any outstanding equity award agreement, the treatment of the
Executive’s outstanding equity awards shall be governed solely by the following
provisions: (A) all of the Executive’s then-outstanding equity awards shall
fully vest and all restrictions thereon shall lapse and (B) to the extent vested
(including as a result of the acceleration provided under this
Section 6(d)(iii)), all of the Executive’s outstanding stock options shall
remain exercisable until the first to occur of 24 months following the
Termination Date and each such stock option’s original expiration date.

If a Company Transaction is consummated prior to the expiration of the Agreement
Term, this Section 6(d) shall apply to a termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason
during the 12-month period immediately following the consummation of the Company
Transaction even if such 12-month period extends past the expiration of the
Agreement Term. Moreover, notwithstanding the expiration of the Agreement Term,
if a Company Transaction is consummated within six months after the expiration
of the Agreement Term, then this Section 6(d) shall apply to a termination of
the Executive’s employment by the Company without Cause or by the Executive for
Good Reason (i) on the day of or during the 12-month period immediately
following the consummation of the Company Transaction or (ii) during the 2-month
period prior to the consummation of the Company Transaction but at the request
of any third party participating in or causing the Company Transaction or
otherwise in connection with the Company Transaction.

For the avoidance of doubt, the payments and benefits described under this
Section 6(d) and the Accrued Obligations shall be the only payments and benefits
to which the Executive is entitled in the event that the Executive’s employment
terminates under this Section 6(d).

(e) Death. In the event of the Executive’s death while employed hereunder, and
subject to Section 6(g), the Executive’s beneficiary (or such other person(s)
specified by will or the laws of descent and distribution) shall be entitled to
receive a lump-sum payment in an amount equal to six months’ Base Salary in
effect as of the Termination Date (less applicable withholding taxes), which
amount shall be payable in a single lump sum on the first payroll date that is
at least 60

 

- 8 -



--------------------------------------------------------------------------------

days following the Termination Date (but, in any event, by no later than
March 15 of the calendar year immediately following the calendar year that
includes the Termination Date), in accordance with Section 13(b)(ii).

(f) Disability. In the event of the Executive’s termination of employment with
the Company due to Disability, and subject to Section 6 (g), the Executive shall
be entitled to receive a lump-sum payment in an amount equal to six months Base
Salary in effect as of the Termination Date (less applicable withholding taxes),
which amount shall be payable in a single lump sum on the first payroll date
that is at least 60 days following the Termination Date (but, in any event, by
no later than March 15 of the calendar year immediately following the calendar
year that includes the Termination Date), in accordance with Section 13(b)(ii).

(g) Release and Other Conditions. The payments and benefits described in
Sections 6(c) through 6(f) are expressly conditioned on (i) the Executive (or,
in the case of the Executive’s death, the Executive’s representative) signing
and delivering (and not revoking thereafter) a Release to the Company (which, in
the case of the Executive’s death, also releases any claims by the Executive’s
estate or survivors), which Release is executed, delivered and effective no
later than 60 days following the Termination Date and (ii) the Executive
continuing to satisfy any obligations to the Company under this Agreement, the
Release and the Supplementary Terms of Employment that are attached hereto as
Exhibit B and incorporated herein by reference, and any other agreement(s)
between the Executive and the Company. In the event the Release described in
Section 6(g)(i) is not executed, delivered and effective by the 60th day after
the Termination Date, none of such payments or benefits shall be provided to the
Executive.

7. Section 280G

(a) Amount of Payments and Benefits. Notwithstanding anything to the contrary
herein, in the event that the Executive becomes entitled to receive or receives
any payments, options, awards or benefits (including, without limitation, the
monetary value of any noncash benefits and the accelerated vesting of
equity-based awards) under this Agreement or under any other plan, agreement or
arrangement with the Company or any person affiliated with the Company
(collectively, the “Payments”), that may separately or in the aggregate
constitute “parachute payments” within the meaning of Section 280G of the Code
and the Treasury Regulations promulgated thereunder (or any similar or successor
provision) (collectively, “Section 280G”) and it is determined that, but for
this Section 7(a), any of the Payments will be subject to any excise tax
pursuant to Section 4999 of the Code or any similar or successor provision (the
“Excise Tax”), the Company shall pay to the Executive either (i) the full amount
of the Payments or (ii) an amount equal to the Payments, reduced by the minimum
amount necessary to prevent any portion of the Payments from being an “excess
parachute payment” (within the meaning of Section 280G) (the “Capped Payments”),
whichever of the foregoing amounts results in the receipt by the Executive, on
an after-tax basis, of the greatest amount of Payments notwithstanding that all
or some portion of the Payments may be subject to the Excise Tax. For purposes
of determining whether the Executive would receive a greater after-tax benefit
from the Capped Payments than from receipt of the full amount of the Payments,
(i) there shall be taken into account any Excise Tax and all applicable federal,
state and local taxes required to be paid by the Executive in respect of the
receipt of such payments and (ii) such payments shall be deemed to be subject to
federal income taxes at the highest rate of federal income taxation

 

- 9 -



--------------------------------------------------------------------------------

applicable to individuals that is in effect for the calendar year in which the
payments and benefits are to be paid, and state and local income taxes at the
highest rate of taxation applicable to individuals in the state and locality of
the Executive’s residence on the effective date of the relevant transaction
described under Section 280G(b)(2)(A)(i) of the Code, net of the maximum
reduction in federal income taxes that could be obtained from deduction of such
state and local taxes (as determined by assuming that such deduction is subject
to the maximum limitation applicable to itemized deductions under Section 68 of
the Code and any other limitations applicable to the deduction of state and
local income taxes under the Code).

(b) Computations and Determinations. All computations and determinations called
for by this Section 7 shall be made by an independent accounting firm or
independent tax counsel appointed by the Company (the “Tax Counsel”), and all
such computations and determinations shall be conclusive and binding on the
Company and the Executive. For purposes of such calculations and determinations,
the Tax Counsel may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code including, without
limitation, the applicability of Sections 280G(b)(4)(A) and (B) and the Treasury
Regulations thereunder. The Tax Counsel shall submit its determination and
detailed supporting calculations to both the Executive and the Company within 15
days after receipt of a notice from either the Company or the Executive that the
Executive may receive payments which may be considered “parachute payments.” The
Company and the Executive shall furnish to the Tax Counsel such information and
documents as the Tax Counsel may reasonably request in order to make the
computations and determinations called for by this Section 7. The Company shall
bear all costs that the Tax Counsel may reasonably incur in connection with the
computations and determinations called for by this Section 7.

(c) Reduction Methodology. In the event that Section 7(a) applies and a
reduction is required to be applied to the Payments thereunder, the Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (i) reduction of any Payments that are subject to Section 409A on a
pro-rata basis or such other manner that complies with Section 409A, as
determined by the Company, and (ii) reduction of any Payments that are exempt
from Section 409A.

8. No Impediment to Agreement

The Executive hereby represents to the Company that the Executive is not, as of
the date hereof, and will not be, during the Executive’s employment with the
Company, employed under contract, oral or written, by any other person, firm or
entity, and is not and will not be bound by the provisions of any restrictive
covenant or confidentiality agreement that would constitute an impediment to, or
restriction upon, the Executive’s ability to enter this Agreement and to perform
the duties of the Executive’s employment.

9. Supplementary Terms of Employment

The Supplementary Terms of Employment attached hereto as Exhibit B are
incorporated herein by reference. The Supplementary Terms of Employment shall
survive the termination of this Agreement and/or the Executive’s employment with
the Company.

 

- 10 -



--------------------------------------------------------------------------------

10. Arbitration

The parties agree that any employment-related disputes between the Executive and
the Company are subject to binding arbitration in accordance with the
Supplementary Terms of Employment that are attached hereto as Exhibit B and
incorporated herein by reference.

11. Successors; Personal Services

The services and duties to be performed by the Executive hereunder are personal
and may not be assigned or delegated. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
Executive and the Executive’s heirs and representatives.

12. Notices

Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Executive, mailed notices shall be addressed
to the Executive at the home address the Executive most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

13. Section 409A

(a) The parties intend that this Agreement and the payments and benefits
provided hereunder be exempt from the requirements of Section 409A, to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4), the involuntary
separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is
applicable to this Agreement, the parties intend that this Agreement and any
payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions.

(b) Without limiting the generality of the foregoing, and notwithstanding any
other provision of this Agreement to the contrary:

(i) if the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A, then with regard
to any payments that are considered a “deferral of compensation” under
Section 409A payable on account of a “separation from service” and that would
(but for this provision) be payable within six months following the date of such
“separation from service” of the Executive, such payments shall not be paid to
the Executive during such period, but shall instead be paid in a lump sum on the
date which is the earlier of (A) the date that is six months and one business
day after the date of such “separation from service” of the Executive and
(B) the date of the Executive’s death, to the extent required by Section 409A;

 

- 11 -



--------------------------------------------------------------------------------

(ii) to the extent that any payments or benefits under this Agreement are
conditioned on a Release, if the Release is executed and delivered by the
Executive to the Company and becomes irrevocable and effective within the
specified 60-day post-termination period, then, subject to Section 13(b)(i) and
to the extent not exempt under Section 409A, such payments or benefits shall be
made or commence on the first payroll date after the date that is 60 days after
the Termination Date (but, in any event, by no later than March 15 of the
calendar year immediately following the calendar year that includes the
Termination Date). If a payment or benefit under this Agreement is conditioned
on a Release and such Release is not executed, delivered and effective by the
60th day after the Termination Date, such payment or benefit shall not be paid
or provided to the Executive;

(iii) all expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15 of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred). No such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, and the Executive’s right to reimbursement shall not be subject to
liquidation in exchange for any other benefit;

(iv) for purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within 30 days”), the actual date of payment
within the specified period shall be within the sole discretion of the Company;

(v) in no event shall any payment under this Agreement that constitutes a
“deferral of compensation” for purposes of Section 409A be offset by any other
payment pursuant to this Agreement or otherwise; and

(vi) to the extent required for purposes of compliance with Section 409A,
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A, and for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(c) The Company and the Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions that
may be necessary, appropriate, or desirable to avoid imposition of additional
tax or income recognition on the Executive under Section 409A, in each case to
the maximum extent permitted. Notwithstanding any provision of this Agreement to
the contrary, (i) in no event will the Company be liable for any additional tax,
interest or penalty that may be imposed on the Executive by Section 409A or
damages for failing to comply with Section 409A and (ii) the Executive
acknowledges and agrees that the Executive will not have any claim or right of
action against the Company or any of its employees, officers, directors or
agents in the event it is determined that any payment or benefit provided
hereunder does not comply with Section 409A.

 

- 12 -



--------------------------------------------------------------------------------

14. Miscellaneous Provisions

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(b) Entire Agreement. This Agreement (including exhibits) shall supersede and
replace all prior agreements or understandings relating to the subject matter
hereof, and no agreements, representations or understandings (whether oral or
written or whether express or implied) that are not expressly set forth in this
Agreement have been made or entered into by either party with respect to the
relevant matters hereof. This Agreement may not be modified except expressly in
a writing signed by both parties.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws of the State
of Delaware without reference to any choice of law rules.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, in respect of
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 14(e) shall be void.

(f) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(g) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, employment and other taxes.

(h) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Exchange Act), and an affiliate
may assign its rights under this Agreement to another affiliate of the Company
or to the Company. In the case of any such assignment, the term “Company” when
used in a section of this Agreement shall mean the corporation that actually
employs the Executive.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY: BLUCORA, INC. By:  

/s/ John E. Cunningham

  John E Cunningham, IV   Chairman, Board of Directors EXECUTIVE:

/s/ John S. Clendening

John S. Clendening

 

- 14 -



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

This General Release and Waiver of Claims (this “Release”) is executed by John
S. Clendening (“Executive”) as of the date set forth below, and will become
effective as of the “Effective Date” as defined below. This Release is in
consideration of severance benefits to be paid to Executive by Blucora, Inc., a
Delaware corporation (the “Company”) pursuant to Employment Agreement between
Executive and the Company dated as of March 12, 2016 (the “Employment
Agreement”). Execution of this Release without revocation by Executive will
satisfy the requirement, set forth in Section 6(g) of the Employment Agreement,
that Executive execute a general release and waiver of claims in order to
receive severance benefits pursuant to the Employment Agreement.

 

  1. Termination of Employment

Executive acknowledges that his employment with the Company and any of its
subsidiaries (collectively, the “Company Group”) and any and all appointments he
held with any member of the Company Group, whether as officer, director,
employee, consultant, agent or otherwise, terminated as of                     
(the “Termination Date”). Effective as of the Termination Date, Executive has
not had or exercised

or purported to have or exercise any authority to act on behalf of the Company
or any other member of the Company Group, nor will Executive have or exercise or
purport to have or exercise such authority in the future.

 

  2. Waiver and Release

 

  (a)

Executive, for and on behalf of himself and his heirs and assigns, hereby waives
and releases any common law, statutory or other complaints, claims, charges or
causes of action arising out of or relating to Executive’s employment or
termination of employment with, or Executive’s serving in any capacity in
respect of any member of the Company Group (collectively, “Claims”). The Claims
waived and released by this Release include any and all Claims, whether known or
unknown, whether in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement. The Claims
waived and released by this Release include, without limitation, any and all
Claims arising out of Executive’s employment with the Company Group under, by
way of example and not limitation, the Age Discrimination in Employment Act of
1967 (“ADEA”, a law which prohibits discrimination on the basis of age against
persons age 40 and older), the National Labor Relations Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act of 1990, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, the
Family Medical Leave Act, the Securities Act of 1933, the

 

- 1 -



--------------------------------------------------------------------------------

  Securities Exchange Act of 1934, and the Washington Law Against
Discrimination, all as amended, and all other federal, state and local statutes,
ordinances, regulations and the common law, and any and all Claims arising out
of any express or implied contract, except as described in Paragraphs 2(b) and
2(c) below.

 

  (b) The waiver and release set forth in this Section 2 is intended to be
construed as broadly and comprehensively as applicable law permits. The waiver
and release shall not be construed as waiving or releasing any claim or right
that as a matter of law cannot be waived or released, including Executive’s
right to file a charge with the Equal Employment Opportunity Commission or other
government agency; however, Executive waives any right to recover monetary
remedies and agrees that he will not accept any monetary remedy as a result of
any such charge or as a result of any legal action taken against the Company by
any such agency.

 

  (c) Notwithstanding anything else in this Release, Executive does not waive or
release claims with respect to:

 

  (i) Executive’s entitlement, if any, to severance benefits pursuant to the
Employment Agreement;

 

  (ii) vested benefits or payments specifically to be provided to the Executive
pursuant to the Employment Agreement or any Company employee benefit plans or
policies;

 

  (iii) indemnification pursuant to any applicable provision of the Company’s
Bylaws or Certificate of Incorporation, as amended, pursuant to any written
indemnification agreement between the Executive and the Company, or pursuant to
applicable law;

 

  (iv) any claims which the Executive may have solely by virtue of the
Executive’s status as a shareholder of the Company

 

  (v) unemployment compensation to which Executive may be entitled under
applicable law.

 

  (d) Executive represents and warrants that he is the sole owner of the actual
or alleged Claims that are released hereby, that the same have not been
assigned, transferred, or disposed of in fact, by operation of law, or in any
manner, and that he has the full right and power to grant, execute and deliver
the releases, undertakings, and agreements contained herein.

 

  (e) Executive represents that he has not filed any complaints, charges or
lawsuits against the Company with any governmental agency or any court based on
Claims that are released and waived by this Release.

 

- 2 -



--------------------------------------------------------------------------------

  3. No Admission of Wrongdoing

This Release shall not be construed as an admission by either party of any
wrongful or unlawful act or breach of contract.

 

  4. Binding Agreement; Successors and Assigns

This Release binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of the
respective heirs, administrators, representatives, executors, successors, and
assigns of any person or entity as to whom the waiver and release set forth in
Section 2 applies.

 

  5. Other Agreements

This Release does not supersede or modify in any way Executive’s continuing
obligations pursuant to the Employment Agreement (including Exhibit B thereto)
or the dispute resolution provisions of the Employment Agreement (including
Exhibit B thereto).

 

  6. Knowing and Voluntary Agreement; Consideration and Revocation Periods

 

  (a) Executive acknowledges that he has been given twenty-one (21) calendar
days from the date of receipt of this Release to consider all of the provisions
of this Release and that if he signs this Release before the 21-day period has
ended he knowingly and voluntarily waives some or all of such 21-day period.

 

  (b) Executive represents that (i) he has read this Release carefully, (ii) he
has hereby been advised by the Company to consult an attorney of his choice and
has either done so or voluntarily chosen not to do so, (iii) he fully
understands that by signing below he is giving up certain rights which he might
otherwise have to sue or assert a claim against any of the Company Releasees,
and (iv) he has not been forced or pressured in any manner whatsoever to sign
this Release, and agrees to all of its terms voluntarily.

 

  (c) Executive shall have seven (7) calendar days from the date of his
execution of this Release (the “Revocation Period”) in which he may revoke this
Release. Such revocation must be in writing and delivered, prior to the
expiration of the Revocation Period, to the attention of the Company’s Chief
Executive Officer at the Company’s then-current headquarters address. If
Executive revokes this Release during the Revocation Period, then the Release
shall be null and void and without effect.

 

  7. Effective Date

The Effective Date of this Release will be day after the Revocation Period
expires without revocation by Executive.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.

 

 

   

Dated:

 

 

 

- 4 -



--------------------------------------------------------------------------------

Exhibit B

Supplementary Terms of Employment — President and Chief Executive Officer

In consideration of my employment by Blucora, Inc., a Delaware corporation, its
subsidiaries, affiliates, successors or assigns (collectively herein “Blucora”
or the “Company”), and in consideration of the compensation now and hereafter
paid to me, I agree to the following terms and conditions of my employment
relationship with Blucora (the “Agreement”) which supplement the terms of my
employment agreement with the Company, dated as of April 4, 2016 (the
“Employment Agreement”):

Section I — General Terms

1. At-Will Employment: I acknowledge that my employment will be of indefinite
duration and that either Blucora or I will be free to terminate this employment
relationship at will at any time with or without cause. I also acknowledge that
any representations to the contrary are unauthorized and void, unless contained
in a separate written employment contract approved by the Board of Directors of
Blucora or a Committee thereof. I further acknowledge that the terms and
conditions of this Agreement shall survive termination of my employment.

2. Outside Activities and Investments: I will devote my best efforts to
furthering the best interests of Blucora. During my employment, I will not
engage in any activity or investment (other than an investment of less than one
percent (1%) of the shares of a company traded on a registered stock exchange),
that (a) conflicts with Blucora’s business interest, including without
limitation, any business activity contemplated by this Agreement, (b) occupies
my attention so as to interfere with the proper and efficient performance of my
duties at Blucora, or (c) interferes with the independent exercise of my
judgment in Blucora’s best interests.

Also, during my employment by Blucora, I will not actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s Board of Directors or a
duly authorized Committee thereof. I have listed on the Company’s Outside
Activity Disclosure form, attached hereto as Exhibit A, any business activities
or ventures with which I am currently involved.

3. Return of Company Property: At the time I leave the employ of Blucora or at
Blucora’s request, I will return to Blucora all papers, drawings, notes,
memoranda, manuals, specifications, designs, devices, documents, diskettes and
tapes, and any other material on any media containing or disclosing any
confidential or proprietary technical or business information of Blucora or any
third party to whom Blucora owes a duty of confidentiality. I will also return
any keys, pass cards, identification cards or any other property belonging to
Blucora. Anything to the contrary notwithstanding, I shall be entitled to retain
(i) papers and other materials of a personal nature, including, but not limited
to, photographs, correspondence, personal diaries, calendars and rolodexes,
personal files and phone books, (ii) information showing my compensation or
relating to reimbursement of expenses, and (iii) copies of compensatory plans,
programs and agreements with Blucora.

4. Obligation to Disclose This Agreement: For a period of one (1) year after
termination of my employment for any reason (the “Post-Employment Year”), I
agree to inform any new employer, prior to accepting any such new employment, of
the existence and terms of this Agreement and to provide such new employer with
a copy of this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

Section II — Non-Disclosure

5. Non-Disclosure of Blucora Information: During my employment with Blucora and
at any time thereafter, I will not disclose to anyone outside Blucora nor use
for any purpose other than my work for Blucora any confidential or proprietary
technical, financial, marketing, distribution or business information or trade
secrets of Blucora, including without limitation, concepts, techniques,
processes, methods, systems, designs, cost data, computer programs, formulas,
development or experimental work, work in progress, or information or details
regarding Blucora’s relationships with customers, vendors, partners and
suppliers (collectively “Blucora Confidential Information”). I will also not
disclose any Blucora Confidential Information inside Blucora except on a “need
to know” basis. If I have any questions as to what comprises such Blucora
Confidential Information, or to whom, if anyone, inside Blucora, it may be
disclosed, I will consult Blucora’s General Counsel. Anything herein to the
contrary notwithstanding, Blucora Confidential Information does not include
information which (i) is disclosed as required by law, provided that I give the
Company prompt written notice of such requirement prior to such disclosure and
assistance in obtaining an order protecting the information from public
disclosure and (ii) as to information that becomes generally known to the public
other than due to my violation of any legal contractual or fiduciary
confidentiality obligation.

6. Non-Disclosure of Third-Party Information Obtained through Blucora: Blucora
has received and will receive confidential and proprietary information from
third parties subject to a duty on Blucora’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During my employment with Blucora and thereafter, I will not disclose
such confidential or proprietary information to anyone except as necessary in
carrying out my work for Blucora and consistent with Blucora’s agreement with
such third party. I will not use such information for the benefit of anyone
other than Blucora or such third party, or in any manner inconsistent with any
agreement between Blucora and such third party of which I am made aware.

7. Non-Disclosure of Third-Party Information Obtained Elsewhere: During my
employment at Blucora I will not improperly use or disclose any confidential or
proprietary information or trade secrets of my former or current employers,
principals, partners, co-ventures, clients, customers, or suppliers, or the
vendors or customers of such persons or entities, unless such persons or
entities have given consent to my use or disclosure. I will not violate any
non-disclosure or proprietary rights agreement I might have signed in connection
with any such person or entity.

Section III — Invention Assignment, Release and Cooperation

8. Invention Assignment and Release: I will make prompt and full disclosure to
Blucora, will hold in trust for the sole benefit of Blucora, and will assign and
hereby do assign exclusively to Blucora all my right, title and interest in and
to any and all inventions, discoveries, designs, developments, improvements,
copyrightable material, and trade secrets (collectively herein “Inventions”)
that I, solely or jointly, may conceive, develop, or reduce to practice during
the

 

- 2 -



--------------------------------------------------------------------------------

period of time I am in the employ of Blucora. I hereby waive and quitclaim to
Blucora any and all claims of any nature whatsoever that I now or hereafter may
have for infringement of any patent resulting from any patent applications for
any Inventions so assigned to Blucora. I will assign to Blucora or its designee
all right, title and interest in and to any and all Inventions full title to
which may be required to be in the United States by any contract between Blucora
and the United States or any of its agencies.

My obligation to assign shall not apply to any Invention about which I can prove
that it was developed entirely on my own time; and

 

  a) No equipment, supplies, facility, or trade secret information of Blucora
was used in its development; and

 

  b) It does not relate (1) directly to the business of Blucora or (2) to the
actual or demonstrably anticipated research or development of Blucora; and

 

  c) It does not result from any work performed by me for Blucora.

9. Prior Inventions: I have listed and described on Exhibit B, attached hereto,
all Inventions belonging to me and made by me prior to my employment at Blucora
that I wish to have excluded from this Agreement. If Exhibit B is left blank, I
represent that there are no such Inventions. If, in the course of my employment
at Blucora, I use in or incorporate into an Blucora product, process, or machine
an Invention owned by me or in which I have an interest that is not on Exhibit B
and is related (1) directly to the business of Blucora or (2) to the actual or
demonstrably anticipated research or development of Blucora, Blucora is hereby
granted and shall have a non-exclusive, fully-paid up, royalty-free,
irrevocable, worldwide license to make, have made, use and sell that Invention
without restriction as to the extent of my ownership or interest.

10. Cooperation: I will execute any proper oath or verify any proper document in
connection with carrying out the terms of this Agreement. If, because of my
mental or physical incapacity or for any other reason whatsoever, Blucora is
unable to secure my signature to apply for or to pursue any application for any
United States or foreign patent or copyright covering Inventions assigned to
Blucora as stated above, I hereby irrevocably designate and appoint Blucora and
its duly authorized officers and agents as my agent and attorney in fact, to act
for me and in my behalf and stead to execute and file any such applications and
to all other lawfully permitted acts to further the prosecution and issuance of
U.S. and foreign patents and copyrights thereon with the same legal force and
effect as if executed by me. I will testify at Blucora’s request and expense in
any interference, litigation, or other legal proceeding that may arise during or
after my employment. Notwithstanding anything to the contrary contained herein,
(i) in requesting your cooperation under this Section 10 following the
termination of your employment, Blucora shall take into account your personal
and business commitments and (iii) in any event, in complying with your
obligations under this Section 10, you shall not be required to act against your
own legal interests.

 

- 3 -



--------------------------------------------------------------------------------

Section IV — Non-Competition and Non-Solicitation

11. Non-Competition: During the Post-Employment Year, I will not, within the
United States, Canada, and any other region where Blucora engages in Blucora’s
business (as defined below) during my employment with Blucora, accept employment
with any entity whose business is, or engage in any activities that are,
competitive with Blucora’s business. For purposes of this paragraph 11,
“Blucora’s business” shall mean (a) tax preparation and tax preparation-related
products and services provided to consumers and small businesses, and to or
through tax professionals; (b) investment and insurance products or services,
and related advice and brokerage services, provided to or through tax
professionals or in conjunction with tax preparation services and (c) any other
business the Company engages in or develops during Executive’s employment with
the Company.

12. Non-Solicitation: While employed at Blucora and during the Post-Employment
Year, on my own behalf or on behalf of any other person or entity, I will not
solicit, induce or attempt to influence directly or indirectly any employee of
Blucora to work for me or any other person or entity for whom I work or intend
to work, nor will I solicit, induce or attempt to influence directly or
indirectly any customer, business partner, supplier or vendor of Blucora to
terminate his/her/its business relationship with Blucora.

Section V — Arbitration

13. Mutual Agreement to Arbitrate: I understand that Blucora is committed to
resolving any employment related disputes and claims efficiently and
effectively, while preserving due process safeguards, through the use of binding
arbitration. I agree that any dispute and/or claim between Blucora (including
without limitation its officers, directors, employees agents or shareholders)
and me that underlies, relates to and/or results from my employment relationship
with Blucora or any of the terms of this Agreement, including the
confidentiality, non-compete and non-solicitation requirements, that cannot be
resolved by mutual agreement of Blucora and me will be submitted to final,
binding arbitration to the maximum extent permitted by law in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association that are then in effect.

I understand that this Agreement governs any claim I have that underlies,
relates to and/or results from my employment relationship with Blucora or the
termination of that relationship, including, but not limited to, claims of
wrongful discharge, infliction of emotional distress, breach of contract
(including breach of this Agreement), breach of any covenant of good faith and
fair dealing, and claims of retaliation and/or discrimination in violation of
any local, state or federal law. Examples of such laws include Title VII of the
Civil Rights Act of 1964; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; RCW Chapter 49.60, and all amendments to each such Act as well as the
regulations issued thereunder.

14. Excluded from Arbitration: This Agreement does not affect my right to pursue
worker’s compensation or unemployment compensation benefits for which I may be
eligible in accordance with state law, nor does it affect my right to file
and/or to cooperate in the investigation of an administrative charge of
discrimination.

 

- 4 -



--------------------------------------------------------------------------------

15. Arbitration Remedies and Awards: I understand that I may seek in arbitration
any remedy or award that would be available to me through civil litigation and
the arbitrator has authority to grant any such remedy or award. I agree that
such remedies include monetary damages but do not include reinstatement unless
authorized by statute.

16. Arbitration Fees: I understand that Blucora, as further consideration for my
agreement to arbitrate covered disputes, agrees to pay for the arbitrator’s fees
and other costs directly associated with the arbitration that would not
otherwise be charged if the parties pursued civil litigation in court.

17. Injunctive or Other Relief: I understand that, pursuant to this Agreement, I
and Blucora forego and waive the right to take any covered dispute or claim to
civil litigation in court. However, I understand that either I or Blucora may
apply to any court of competent jurisdiction for a temporary restraining order,
preliminary injunction, or other interim or conservatory relief, as necessary,
without breach of this Agreement and without abridgement of the powers of the
arbitrator.

Section VI — Miscellaneous Terms

18. Choice of Law and Venue: I agree that this Agreement shall be governed for
all purposes by the laws of the state of Delaware, and that venue for any action
arising out of this Agreement shall be exclusively laid in the Federal District
Court of Delaware. In any matter that is presented to an arbitrator under this
Agreement, I agree that the location of the arbitration hearing(s) will be in
Dallas County, Texas, unless another location is mutually agreed upon.

19. Conflicting Provisions: If any provision of this Agreement shall be declared
excessively broad, it shall be construed or modified so as to afford Blucora the
maximum protection permissible by law. If any provision of this Agreement is
void or so declared, such provision shall be severed from this Agreement, which
shall otherwise remain in full force and effect.

20. Entire Agreement: This Agreement sets forth the entire Agreement of the
parties as to the subject matter hereof and any representations, promises, or
conditions in connection therewith not in writing and signed by both parties
shall not be binding upon either party.

21. Acknowledgment: I acknowledge that I have had a full opportunity to read
this Agreement before signing it. I confirm that I understand

its terms and believe them to be reasonable, and I agree that Blucora’s offer of
employment is sufficient consideration for this Agreement.

HAVING READ AND FULLY UNDERSTOOD THIS AGREEMENT, I have signed my name this
date.

 

Signature of Employee:  

 

Name of Employee:   John S. Clendening Date:             , 2016

 

- 5 -